Exhibit 10.29
 
 


MELROSE CAPITAL ADVISORS, LLC




March 10, 2015


Via email: lalit@healthwarehouse.com
 
Lalit Dhadphale
President and CEO
HEALTHWAREHOUSE.COM, INC.
7107 Industrial Road
Florence, Kentucky  41042


Re:           Default under $750,000 Amended and Restated Promissory Note dated
April 29, 2014, as amended,  made by
                HEALTHWAREHOUSE.COM, Inc. and its affiliates payable to Melrose
Capital Advisors, LLC


Dear Lalit,


This letter is written in connection with the Amended and Restated Promissory
Note dated April 29, 2014, as amended, in the principal amount of $750,000 (the
“Note”) made by HEALTHWAREHOUSE.COM, INC., a Delaware corporation, HWAREH.COM,
INC., a Delaware corporation, HOCKS.COM, INC., an Ohio corporation, and Pagosa
Health LLC, an Indiana corporation (collectively, “Borrower”) payable to Melrose
Capital Advisors, LLC (“Lender”).  Capitalized terms used and not otherwise
defined herein will have the meanings set forth in the Note.


Section 7 (a) of the Note required Borrower to have a minimum EBITDAS for the
Fiscal Quarter Ending December 31, 2014 of $(160,000) and Section 7 (b) of the
Note required Borrower to have a minimum EBITDAS for the Fiscal Year Ending
December 31, 2014 of $(420,000).  Per the Certificate provided by the Company,
the Borrowers failed to meet the minimum EBITDAS required by the foregoing
covenants.  Such failure constitutes Events of Default under the Note.  Borrower
has requested that the Lender waive the Events of Default.


Lender hereby grants a waiver of Borrower’s non-compliance with the foregoing
covenants and of the Events of Default that would otherwise result from a
violation of such covenants, solely for the fiscal quarter ended December 31,
2014 and for the fiscal year ended December 31, 2014.


Except as expressly provided herein, nothing contained herein will be construed
as waiving any default or Event of Default under the Note or will affect or
impair any right, power or remedy of Lender under the Note or any agreement or
instrument executed in connection therewith.




Very truly yours,


MELROSE CAPITAL ADVISORS, LLC
 
 
 
 /s/  Timothy E. Reilly                                                        
        Timothy E. Reilly
        Managing Member


cc:           Dan Seliga